DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2020 and 11/24/2021 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2018/0331209) in view of Ohashi et al. (2017/0047440).		Re claim 2, Shiomi teaches a semiconductor device (Fig. 2K) including:			an SiC layer [67] including a drift layer (102), a channel layer (107) on the drift layer (102), and a source region (108) on the channel layer (107);					a trench (110) that penetrates the channel layer (107) to reach the drift layer (102) and is in contact [70] with the source region (108);						a gate insulating film (111) formed on an inner wall of the trench (Fig. 2K);			a gate electrode (112) embedded in the trench (110); and					a first semiconductor region (103b) formed in the drift layer (102) on one side of the trench (110) and a second semiconductor region (103b) formed in the drift layer (102) on the other side of the trench (110),								yet remains explicitly silent to wherein a side surface of an end of the first semiconductor region on a side closer to the trench includes a tapered portion, and a distance between the trench and the first semiconductor region gradually increases in a depth direction.
Ohashi teaches a semiconductor device (Fig. 1) wherein an SiC layer (12) including a drift layer (14), a channel layer (16) on the drift layer (14), and a source region (18) on the channel layer (16); wherein a side surface (15a, 15b, 15c) of an end of a first semiconductor region (15, left side of trench ‘50) on a side closer to the trench (50) includes a tapered portion (15a), and a distance (d) between the trench (50) and the first semiconductor region (155) gradually increases in a depth direction ([46], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shiomi as taught by Ohashi since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 3, Shiomi in view of Ohashi teaches the semiconductor device according to Claim 2, wherein a shortest distance between the trench and the first semiconductor region (15, left side of trench ’50, Ohashi) and a shortest distance between the trench and the second semiconductor region (15, right side of trench ’50, Ohashi) are each shorter than or equal to a width of the trench (Fig. 1, Ohashi).
Prior art of record
Re claim 1, Shiomi et al. (2018/0331209) teaches a manufacturing method of a semiconductor device (Figs. 2A-K) including the steps of:						(a) preparing a substrate (101) provided with an SiC layer [67] including a drift layer (102), a channel layer (107) on the drift layer (102), and a source region (108) on the channel layer (107);										(b) forming a first insulating film (116) on the SiC layer;				(c) forming a trench (110) in the first insulating film (116) and the SiC layer (Fig. 2I), the trench (110) penetrating the first insulating film (116), the source region (108), and the channel layer (107) to reach the drift layer (102);						(i) forming a gate insulating film (111) on an inner wall of the trench (Fig. 2J); and		(j) forming a gate electrode (112) on the gate insulating film (111) so as to be embedded in the trench (Fig. 2K), 								yet remains explicitly silent to (d) embedding a dummy gate in the trench; (e) removing the first insulating film such that the dummy gate protrudes from the source region; (f1) forming a second insulating film on the source region and the dummy gate by high density plasma CVD; (f2) anisotropically etching the second insulating film to form first films with tapered side surfaces on side walls of the dummy gate; (f3) forming side wall films on the first films on the side walls of the dummy gate; (g) ion-implanting impurities of a conductivity type opposite to a conductivity type of the drift layer with using the dummy gate, the first films, and the side wall films as a mask, thereby forming a first semiconductor region in the drift layer on one side of the trench and forming a second semiconductor region in the drift layer on the other side of the trench; (h) removing the dummy gate, the first films, and the side wall films.
Re claim 1, Ohashi et al. (2017/0047440) a manufacturing method of a semiconductor device (Figs. 3-9) including the steps of:						(a) preparing a substrate (10) provided with an SiC layer (12) including a drift layer (14), a channel layer (16) on the drift layer (14), and a source region (18) on the channel layer (16);												(c) forming a trench (50) in the SiC layer, the trench penetrating, the source region (18), and the channel layer (16) to reach the drift layer (14); 					(i) forming a gate insulating film (Fig. 7) on an inner wall of the trench (50); and		(j) forming a gate electrode (30) on the gate insulating film (Fig. 7) so as to be embedded in the trench (Fig. 7), 									yet remains explicitly silent to (b) forming a first insulating film (60) on the SiC layer (Fig. 4); (d) embedding a dummy gate in the trench; (e) removing the first insulating film such that the dummy gate protrudes from the source region;	 (f1) forming a second insulating film on the source region and the dummy gate by high density plasma CVD; (f2) anisotropically etching the second insulating film to form first films with tapered side surfaces on side walls of the dummy gate; (f3) forming side wall films on the first films on the side walls of the dummy gate; (g) ion-implanting impurities of a conductivity type opposite to a conductivity type of the drift layer with using the dummy gate, the first films, and the side wall films as a mask, thereby forming a first semiconductor region in the drift layer on one side of the trench and forming a second semiconductor region in the drift layer on the other side of the trench; (h) removing the dummy gate, the first films, and the side wall films.
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically (d) embedding a dummy gate in the trench; (e) removing the first insulating film such that the dummy gate protrudes from the source region; (f1) forming a second insulating film on the source region and the dummy gate by high density plasma CVD; (f2) anisotropically etching the second insulating film to form first films with tapered side surfaces on side walls of the dummy gate; (f3) forming side wall films on the first films on the side walls of the dummy gate; (g) ion-implanting impurities of a conductivity type opposite to a conductivity type of the drift layer with using the dummy gate, the first films, and the side wall films as a mask, thereby forming a first semiconductor region in the drift layer on one side of the trench and forming a second semiconductor region in the drift layer on the other side of the trench; (h) removing the dummy gate, the first films, and the side wall films, for the same reasons as mentioned for claim 1 in the prior art of record above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/29/22